141 F.3d 1170
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.UNITED STATES of America, Appellee,v.Edward BOLER, Appellant.
No. 97-3452MN.
United States Court of Appeals, Eighth Circuit.
Submitted:  Feb. 10, 1998Filed:  Feb. 20, 1998

Appeal from the United States District Court for the District of Minnesota.
Before FAGG and MURPHY, Circuit Judges, and SMITH,* District Judge.
PER CURIAM.


1
Edward Boler appeals his conviction for possession with intent to distribute cocaine.  On appeal, Boler claims the district court committed error in refusing to suppress cocaine seized during the follow-up search of Boler's duffle bag.  We disagree.  Having reviewed the record and the parties' briefs, we conclude the district court correctly ruled that Boler impliedly consented to a second search of his duffle bag.  We thus uphold Boler's conviction.  See 8th Cir.  R. 47B.



*
 The Honorable Ortrie D. Smith, United States District Judge for the Western District of Missouri, sitting by designation